Luke, J.
1. In the absence of an appropriate written request to instruct the jury with reference to the impeachment of witnesses, the failure of the court so to do affords no cause for a new trial. See oases cited in Park’s Penal Code, in note under § 1054, on impeachment of witnesses.
2. The alleged newly discovered evidence is in part cumulative to that offered at the trial to establish an alibi. The rest of it is impeaching testimony. The trial court did not err in refusing to grant a new trial upon such showing. See Park’s Penal Code, § 1088, and annotations under the catchwords “ Alibi ” and “ Impeaching.”
3. The evidence authorized the verdict, and for no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.

Broyles, G. J., and Bloodworth, J., concur.